Citation Nr: 1226981	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-27 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel










INTRODUCTION

The Veteran had service in the Puerto Rico Army National Guard, with periods of active duty for training from June 27, 1999 to July 11, 1999 and from April 30, 1984 to September 28, 1984.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico denied entitlement to a TDIU.  He perfected a timely appeal to that decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In the current appeal, the Veteran contends that his service-connected disabilities render him unemployable.  In particular, he maintains that he has been unemployed since July 1999 as a result of his service-connected disabilities.  

The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

To qualify for a total rating for compensation purposes, the evidence must show that the schedular rating is less than total and that the claimant is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, provided that there is only one such disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  Id.  

Here, the Veteran is service connected for degenerative joint and disc disease of his lumbar spine, with lumbar myositis (40%); radiculopathy of his right lower extremity (40%); and radiculopathy of his left lower extremity (20%), and his combined service-connected rating is 80%.  Thus, he meets the TDIU eligibility requirements, and the question remains whether he is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 38 C.F.R. § 4.16(a).  

The Board notes that it may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  To date, VA has not afforded the Veteran a VA examination with regard to this claim.  Because there exists no such medical opinion in this case, a medical opinion assessing the Veteran's employability and, if he is deemed unemployable, whether it is due to his service-connected disabilities, is needed.  38 U.S.C.A. § 5103A(d).  

Further review of the claims folder indicates that, in March 2008, the Veteran was awarded disability benefits from the Social Security Administration (SSA).  In particular, the Veteran was found, by the SSA, to be disabled, effective from January 1, 2005, due in part to his lumbar bulging disc.  The medical records used in support of the SSA decision have not been obtained and associated with the claims folder.  Such should be accomplished on remand.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain and associate with the Veteran's VA claims folder copies of the medical records used in support of the January 2008 SSA decision awarding disability benefits to the Veteran.  If any such documents are not available, that fact should be noted in the claims folder.  

2.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The claims folder must be made available to the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  

The examiner should opine as to whether it is at least as likely as not (50% probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities only-degenerative joint and disc disease of his lumbar spine, with lumbar myositis; radiculopathy of his right lower extremity; and radiculopathy of his left lower extremity.  Consideration should be given to the Veteran's occupational experience and education.  Complete rationale for the opinion regarding employability should be provided.  

3.  Ensure all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is deficiently taken, appropriate corrective action should be undertaken.  Any additional evidentiary development suggested by the newly obtained information should be undertaken.  

4.  Thereafter, readjudicate the claim for a TDIU.  If this benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

